DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/14/21.
As indicated in Applicant’s response, claims 1, 3, 7-8, 10, 15, 18 have been amended, claim 16 cancelled and claims 19-20 added.  Claims 1-15, 17-20 are pending in the office action.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Atoji et al, USPubN: 2005/0015686 (herein Atoji)
As per claim 1, Atoji discloses a method of generating a test sequence of code to be run on a target processing system for use in testing the target processing system, in which:
the test sequence of code (test case - para 0011, 0013) is based on one or more directed sequences (number of commands ... will ran in sequence one right after the other - para 0031; Fig. 1, para 0015-0016) of code, in which the one or more directed sequences of code are predetermined sequences (buckets - para 0014-0015; stringing ... together - para 0028) of one or more directed instructions for testing (powerful test coverage, controlled chaos testing - para 0016; commands ... to test one block of logic - para 0017) predetermined parts of the target processing system (computer system – para 0005, 0010); and
the method comprises, for at least one of the one or more directed sequences of code, 
selecting, based on at least one random number (randomly combined … series of commands – para 0014-0015; hard coded randomness – para 0016), at least one of:
wait/no-op - para 0034; unlock command, block-command - para 0025; randomly inserted pause .. wait/noop command – para 0035; wait/no-op insertion – para 0039) of the randomly selected instructions  (para 0020; see above);
resources referenced by the randomly selected instructions (parameters 42, and 43 - para 0022-0023; wait command: “001011” 42, “000101” 43 - Fig. 3; parameters of each instruction ... .mby be randomized ... randomly select the semaphore number - para 0025; exactly how many cycles of wait... will be inserted - para 0035; semaphore number to be unlockded – para 0025);
and inserting the randomly selected instructions (randomly generated and inserted ... randomly inserted pause - para 0035; para 0008; Fig. 3; para 0023, 0030; para 0020) at one or more insertion points (point of insertion – claims 5-6, pg. 5; corner cases - para 0011; inserted at a given point during testing sequence ... comer case ... selection characteristics into a pure random testing patterns - para 0035; randomized wait/no-op insertion - para 0039) in the directed sequence of code (sequential buck test ... sequential order - claim 1, pg- 5; buckets … arranged in sequential order … wait/noop …. within and between the buckets – see Abstract).
As per claim 3, Atoji discloses (method of claim 1), comprising selecting, based on said at least one random number, at least one of:
how many randomly selected instructions are inserted; and
 the insertion points (e.g. given point during testing sequence ... corner case ... selection characteristics into a pure random testing patterns - para 0035; wait/noop - para 0030; insertion point - claim 5, pg. 5) at which the randomly selected instructions are inserted (randomly generated and inserted - para 0035)).
As per claim 4, Atoji discloses (method of claim 1), comprising determining, for each instruction in the directed sequence (combination of commands ... .that should produce predictable results legal combinations - para 0018), whether an insertion point is permitted (before the enqueue and are not permitted after that - para 0019) after that instruction.
As per claim 5, Atoji discloses method of claim 1, comprising, for each insertion point (wait/noop 40 - Fig. 1; operation => cWAIT 40 - Fig. 3) in the directed sequence of code,
inserting m randomly selected instructions (randomly generated and inserted - para 0035) at that insertion point in the directed sequence of code, where m > 0 (commands 40 and 41 - Fig. 22)
As per claim 6, Atoji discloses (method of claim 1), comprising 
selecting resources (e.g. parameters 42, and 43 - para 0022-0023; round robin selection, ranked thread, successive iterations, one or more cycles with a wait/noop ... different threads to be selected- para 0037) to be used by the randomly selected instructions (refer to claim 1; para 0032; randomly generated and inserted - para 0035) that are different (Notel: randomly inserted wait commands having own operands and parameters to delay inter-thread activities reads on resources declared for the inserted wait/no-op instructions being different from resources allocated for the original test sequences - Fig. 1) to the resources used by the instructions in the directed sequence of code.
As per claim 7, Atoji discloses method of claim 6, in which the resources to be used by the randomly selected instructions are selected based on said at least one random number (random generation – para 0011; parameters can be ... randomly selected - para 0020; randomized commands and parameters - para 0038; randomly select processors – para 0010).
As per claim 10, Atoji discloses method of claim 1, in which the resources comprise at least one of:
a set of registers in the target processing system; and 
a set of memory locations (given point during testing sequence ... corner case ... selection characteristics into a pure random testing patterns - para 0035; wait/noop - para 0030; parameters of each instruction ....may be randomized ... randomly select the semaphore number - para 0025; point of insertion within the sequential bucket - claim 6, pg. 5; wait command: “001011 ” 42, “000101 ” 43,sem val, dir Jlag, MSB 4addressbits - Fig. 3; exactly how many cycles of wait - para 0035; wait/no-op ... appear ... different... location relative to the commands - para 0036) in the target processing system (computer system – para 0005).
As per claim 11, Atoji discloses method of claim 1, in which the randomly selected instructions are one of: 
a set of randomly generated instructions (e.g. randomized wait/no-op insertion - para 0039); and instructions randomly selected from a set of pre-programmed instructions (e.g. composed by a programmer ... hardcoded randomness - para 0016; Fig. 1-3).
	As per claim 12, Atoji discloses method of claim 1, in which the instructions in the directed sequence of code are pre-programmed instructions generated by one of:
a programmer (composed by a programmer - para 0016);
a computer program (para 0015; Fig. 3); and a compiler.
As per claim 13, Atoji discloses method of claim 1, comprising, for at least one of the directed sequences, inserting randomly selected instructions (refer to claim 11) before or after that directed sequence (bucket 5, noop/wati 40, bucket 8 - Fig. 1; before ... or after - claim 4, pg. 4).
As per claim 14, Atoji discloses method of claim 1, in which the insertion of the randomly selected instructions is performed during execution (exactly how many cycles ... at a given point during a testing sequence - para 0035) of the test sequence of code.
As per claim 15, Atoji discloses a non-transitory. computer-readable storage medium storing a computer program which when executed on a compute^ causes the computer to generate a test sequence of code to be run on a target processing system for use in testing the target processing system, in which:
the test sequence of code is based on one or more directed sequences of code, in which the one or more directed sequences of code are predetermined sequences of one or more directed 
instructions for testing predetermined parts of the target processing system; and
	the test sequence of code is generated by, for at least one of the one or more directed sequences of code: selecting, based on at least one random number, at least one of: instruction types of randomly selected instructions, and resources referenced by the randomly selected instructions: and 
inserting the randomly selected instructions at one or more insertion points in the directed sequence of code.
( All of which having been addressed in claim  1)
As per claim 17, Atoji discloses an apparatus comprising test code generation circuitry configured to perform the method of claim 1 (para 0002, 0005, 0021-0022; Fig. 1; claim 1-3, pg. 5).
As per claim 18, Atoji discloses a computer-readable storage medium storing the test sequence of code generated by the method of claim 1 (claim 19, pg. 6; para 0009, 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Atoji et al, USPubN: 2005/0015686 (herein Atoji).
	As per claim 2, Atoji does not explicitly disclose (method of claim 1), in which the outcome of the directed sequence is unaffected by the randomly selected instructions.
However, insertion of pause command or wait/no-op commands as in Atoji semaphore verification (wait 40, wait 41 - Fig. 3) is a randomized injections of pause time as their order of execution and fields have no significance values to the rest of the system being run (some of their fields no longer have operative value ... their value has no meaning - para 0023); hence the overall outcome being not negatively affected by the wait insertions entails that the overall outcome of the test runs is basically unaffected at least negatively by the randomized pause/wait commands selection, which have been implemented to improve deterministic outcome or minimize undesirable behavior or unpredictability of the test sequences (para 0018); that is, outcome not affected by insertion of pause commands is either diclosed or would have been obvious; as it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement pause and no-op instructions per the randomness insertion appraoch so that these instructions would not impact the overall or programmatic outcome of the original buckets arrangements, while improve determinism of the code ordering, and minimizing ill-effects of un-synchronized accesses, inter-process latency or lack thereof which would be improved, on basis indication from argument or parametric requirement, in insertion of pause, no-op or timely wait; thereby improving throughput of test flow.  
Claims 8-9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Atoji et al, USPubN: 2005/0015686 (herein Atoji) in view of Ball et al, USPN: 7,689,958 (herein Ball) and Abrashkevich et al, USPubN: 2007/0136385 (herein Abrashkevich)
As per claims 8-9, Atoji does not explicitly disclose (method of claim 6), comprising
(i) generating a list of resources used by the instructions in the directed sequence of code
prior to commencing insertion of the randomly selected instructions in the directed sequence of code;
(ii) maintaining a list of resources used by instructions in the directed sequence of code; and when each instruction in the directed sequence of code is encountered, updating the list of resources to include the resources used by that instruction.
Ball discloses algorithm effecting analytics on resource consumption of code representing nodes considered via an intermediate graph representation of a massive simulation system, where logic implementing resources partitioning solution (Fig. 8) includes partitioning refinement stages and algorithmically computing from random locations of the intermediate graph, the initial phase including pre-allocating resources for the node having the largest need (col. 10 li. 18-36) or change thereon, adapted with an initial greedy approach to first partition size first nodes and update the graph or boundary accordingly, which is refined with (Fig. 4) effected coarsened and revisited uncoarsened partionining phases aimed at progressively achieving well-balance allocation of node and resources therefor while observing memory or registers constraints by the compiler (col. 8 line 54 to col. 9 line 20; col. 6, li. 46-51) within the boundary of selected nodes (e.g. being randomly chosen by a partitioner algorithm stage), the partitioning using a weight criterion (col. 11-12) associated with pre-established list of SRAMs (claim 5, pg. 13; claim 18, pg. 15) for a given weight partition. Hence, preconfiguring of list of Rams or CPU-pertinent registers as resources to support weighed partitioning and iterative readjust of allocation for a massive simulation code represented by nodes is recognized.
Abrashkevich discloses a memory manager method to verify memory state related to debug, including a manager disposed of a pool of ordered memory blocks having control information on function name, calling process or thread ID, source line, file name useful for detecting memory faults (para 0031; Fig. 2-3), the method including running a best-fit algorithm look for free chunks based on size to fit a request for thread in accordance with the debug mode, remove the chunk (from the free list) after allocation and updating counters and pertinent variables during the allocation (para 0034), associated with effect of re-aligning of chunk size related to the specified debug mode (para 0040) allocating new pool memory, adjusting linkage pointer information (link sets, link offset) between the remaining chunks or coalescing these to prevent fragmentation (para 0036, 0038); hence, memory manager providing a ordered pool of memory and dynamically allocating thread requests for chunks according to debug mode using a best fit size search, readjusting the control information and remaining blocks and linkage offset, updating variables or code related data in control information is recognized.
Based on Atoji’s effect of a manager in identifying test comer cases and illegal combinations of commands that might violate filter rules or cause conflicts over shared resources (para 0011, 0014, 0017, 0020), the need to maintain control per a sharable pool of memory and dynamic allocation, observing allocation rules and readjusting of remaining memory to suit the dynamic need of test sequences and averting illegal memory operations or access conflicts is recognized.
Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement test code conflict averting per Atoji’s central manager with pre-allocation of share resources - list of rams or pool of memory chunks as set forth respectively in Ball and Abrashkevich - and control information to reflect memory behavior in accordance with request thereof by the test flow or code sequences, the shared resources control including generating a list of resources - as set forth in Ball and Abrashkevich - used by the instructions in the directed sequence of code prior to Atoji’s test execution for commencing insertion of randomly selected instructions in the directed sequence of code, where the tracking of resources by the manager includes maintenance tracking on a list of resources -as per Ball list or Abrashkevich link sets - used by instructions in the directed sequence of code organized in Atoji’s test case; and when each instruction in the directed sequence of code is encountered, the request for memory allocation associated with the encountered sequence would be followed with updating the list of resources to include the resources used by that instruction -as per Abrashkevich; because
complexity of test code interaction having potential conflicts caused by thread demand for test resources or by sequential memory accesses on shared resources represent a source for fault and illegal accesses affecting the memory availability and behavior thereof within a runtime with thread runs and parallel effect of a simulation, and for which a preventive measure should be imparted before the start of the testing; and
by having a predisposed set of resources representing a pool of memory, list of RAMs or registers (as set forth above) predestined for tracking demand and accordingly sustaining dynamic and balanced allocation on basis of constraints, demand of a particular test, simulation or verification mode by the code elements, a improved conflict-filtering solution effecting avoidance or filtering of sudden, non-deterministic advent of memory errors or inter-process contentious faults would diminish likelihood of illegal code behavior and set back on performance of the test, especially when randomized selection of commands per Atoji’s test approach requires a close observation of resources commensurate with dynamic need for memory associated with a pretest setting and along with each insertion of code instruction among existing or initial sequences pre-established for carry out execution of the test; such that
by updating resources during runtime prior to allocation to a given process, during the allocation and subsequent to the allocation, a more precise pool of resources supported by updated metadata or referencing information would help detecting where the resources are lacking and where balancing thereof can transfer unused resources to resplenish hot areas in dire need for allocation, notably when the hot spots include unpredicted use or allocation (on memory, or registers) of the available set of resources under the management effect from above, the updating in terms of close watch re-managing (as per a post-allocation) of remaining resources and reference information thereof having for effect that would trigger dynamic creation of new resources on a per-need basis without extensive effect of taxing on the overall system resources, where the postallocation effect of
coalescing remaining resources and re-adjusting linkage information among them would supply proper address referencing and offseting information to the runtime for proper resources availability and size to be fetched in response to dynamic requests for test code provisioning (variables, memory chunks or registers) while precluding or filtering out likelihood of basic pointer type faults.
Claims 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Atoji et al, USPubN: 2005/0015686 (herein Atoji) in view of Shu et al, USPubN: 2005/0273631 (herein Shu) and Leith et al, USPN: 5,196,840 (herein Leith)
As per claims 19-20, Atoji does not explicitly disclose (method of claim 1), further comprising:
for each instruction in the at least one of the one or more directed sequences of code, determining a random number n and inserting n randomly selected instructions into the directed 
sequence of code after that instruction; in which the random number n is determined based on weights given by a user.
Leith discloses basis or security criteria for user to be afforded with access to an computer operation on basis of user key or unique signature implementing a authentication measure or representing user-specific weight for activating a computer or utilization session; according to which a user’s entered pin along with an ID or confidential user code (col. 9 li. 62 to col. 10 li. 18) would precede generation of a randomness information (random number RN 66 – Fig. 4; concatenated randomized pin with user ID – 150 Fig. 6) or random digits (random generator 102 – Fig. 5) attached with the cryptographic authentication of the user; hence weight by way of user identification or secure information entry being associated with a subsequent random number generator being integrated with effect of authorizing an user access or use of a computer system is recognized, the random number generation based on rule-based criteria or cryptographic weight accorded to the user’s credential or unique key.
Shu discloses effect of inserted a random number of pseudo instructions into a cryptographic algorithm (para 0029; Fig. 3) or random number of shift instructions into plurality of permutation evaluations (para 0030) as part of said algorithm or that effecting random masking (para 0035, 0043); including inserting randomized time between the instructions as a guise against vulnerability attack (para 0042). Hence, generating a random number of instructions (para 0046) as part of a protective measure on user application and user authorization check per Shu entails insertion of a number of instructions in a same measure as a generated random number, the insertion made before an instruction location of a algorithm containing sequence thereof.
Therefore, based on manager logic in Atoji to preclude unauthorized access of resources and undesirable effect of resources usage conflicts (para 0016) via action of a developer inserting of user-based wait, pause (para 0035) within the bucket sequencing, role of a user and user access rights criteria for modifying code is recognized. 
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to afford a test user in Atoji’s approach so that for each user intent to insert a instruction (in the at least one of the one or more directed sequences of code) as part of controlling test code flow and minimizing conflicts thereof, the insertion operation by the user would include determining a random number n and inserting n randomly selected instructions into the directed sequence of code after that instruction as per the insertion by Shu; in which the random number n is determined based on weights given by a user, the latter in terms of how much cryptographic weight or security rule criteria is afforded a given user for access right – as shown in Leith -  permitting the user/developer with authorized effect of randomizing test insertion code; because
security weight and privileges criteria represent foundation for establishing environment protection and accessibility over resources belonging to the environment such as testing infrastructure per Atoji in which testers and developers should operate within the confines of user-authorized sessions, cryptographic validation or profile-based permissions to be able to generate or add changes to proprietary software and designed algorithms intended for targeting a enterprise system; 
such that configuring a security-bound developer’s session with user-provided inputs or crytographic information pre-established as accessibility rules to satisfy this security weight constraint as set forth above, would properly attest to the authenticity of the users along with the permissions, roles, privileges check criteria – according to the likes of cryptographic methodology - that are driven under unique identification procedures in place which would automatically warrant access to only security-trusted users for them to rightfully made changes to proprietary testing code, including randomized number of specialized instructions – as in Shu -- as a means to prevent intrusion via effect of masking or obfuscating the original proprietary code, including pause instructions as set forth in Atoji, for de-orientating external software in a potential attempt to exploit vulnerability of the enterprise testing production.
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Atoji as alleged under the 102 rejection lacks evidende of “ selecting (based on one random number) instructions types of randomly selected instructions and resources referenced by the selected instructions”, as randomly selected insertion points by Atoji for wait/no-op instructions to be entered cannot be insertion of these type of commands/instructions being based on a random number (Applicant's Remarks pg. 7).  No part of the claim language recited in the selected based on random number enforces a compelling relationship to the effect that a given type of commands is driven by the very state of number per a prior random number generation step that particularly dictates that the particular type (of instruction) to be chosen; i.e. no part of selected based on random number describing a strict correlation (emphasis here) between a random number and a type to be matched with that number, the latter based on the random number being generated prior to the match and the selective code insertion.
	Per broad construction of the claim, randomized generated location for a type such as WAIT or a type such as NO-OP instruction would read on the claim feature as recited, not to mention that parameters associated with these randomly inserted type of instructions are equally resources being randomized with the insertion and equally used by these inserted code, necessarily when the claim language calls for “selecting … at least one of instruction types and resources.
	Therefore, Applicant’s allegation that Atoji fails to anticipate the above selecting feature is deemed largely non-persuasive.
(B)	Applicants have submitted that cited paragraph [0025] in Atoji refers to semaphore number, as opposed to randomly inserted WAIT/NO-OP as alleged by the Office Action, when in fact the wait/non-op type as cited amounts to only one type which is always selected, rather than driven by a random number (Applicant's Remarks pg. 8)
	As cited, paragraph 0025 lays out the fact that some instruction can be inserted into a bucket sequence as “fixed” or possibly “randomized”, the randomly pick scenario to implement effect of unlocking or locking, each as command associated with a semaphore number, each indicative of simple lock or unlock.  Thus a inserted type of unlock (or block) command whose implementation is accompanied with a (semaphore) number to be used as part of such randomized pick scenario entails a type of command to randomly inserted and a resource to be associated with this type of command.
	The prosecution has provided at least two type of instructions to be chosen as part of the randomized insertion in Atoji’s bucket sequences, one type being WAIT, one being NO-OP, and potentially a third type being BLOCK/UNLOCK command (para 0025) or else, a “pause” command (para 0023) as cited.
	The allegation that wait/noop as cited constitute but one type of instruction that is always selected is deemed largely non-persuasive.
( C )	Applicants have submitted that that a pause instruction as cited via WAIT/NO-OP cannot refer to any resources therefore Atoji fails to anticipate selection (based on random number) of “resources being referenced by the randomly selected instructions” (Applicant's Remarks bottom pg. 8).  Parameters instantiated in the source code for a operand, or a command such as wait or pause constitute resources used by the runtime of this command.  As set forth above, a semaphore number can be resources (emphasis here) for one of such block or unlock command; see Fig. 2 and sem_num as source code.  Further, a wait command cannot execute indefinitely as a definite time period should be included with its implementation as shown in source code of operation 40 and time 42 in terms of “cWAIT_AFTER_PREV_CPEI_CMD_DONE, 001011” presented in Fig. 3 of Atoji, not to mention that runtime data such as a compiled parameter or argument reads on the concept of “resources” referenced by a compiled instruction.
	Therefore, allegation that wait or pause commands operates without need for referencing parameters or performing resource access is deemed largely non-persuasive.
	In all, the claims stand rejected as set forth in the Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

March 06, 2021